286 U.S. 318 (1932)
SOUTHERN RAILWAY CO. ET AL.
v.
DANTZLER, ADMINISTRATRIX.
No. 787.
Supreme Court of United States.
Submitted April 28, 1932.
Decided May 16, 1932.
CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Messrs. H. O'B. Cooper, Sidney S. Alderman, Frank G. Tompkins, and S.R. Prince submitted for petitioners.
Mr. William C. Wolfe submitted for respondent.
MR. JUSTICE ROBERTS delivered the opinion of the Court.
This is a companion case to No. 788, Southern Ry. Co. v. Youngblood, decided this day, ante, p. 313. The respondent's intestate was the engineer of the train known as Extra 483 West. He had on his person after the accident his copy of the orders received at Branchville. The negligence claimed is practically the same as in No. 788, and none is alleged as against any member of the decedent's crew or that of the train with which his engine collided. After the accident Dantzler was taken to a hospital, where before his death he stated to two persons that the accident was his fault  that he forgot his orders and ran past the point where he was directed to pass the other train.
*319 For the reasons given in the opinion in No. 788 the judgment must be reversed and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed.